Citation Nr: 1223951	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for burning of the feet.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin cancer, to include as secondary to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967 with service in Vietnam from August 1966 to July 1967.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the Veteran's service-connection claims for bilateral hearing loss disability, burning feet, hypertension and skin cancer.  Jurisdiction was subsequently returned to the RO in Roanoke, Virginia.  The Veteran disagreed with the RO's decision, and perfected an appeal as to these issues.  

In a subsequent rating action in May 2012, the RO awarded service connection for the Veteran's bilateral hearing loss disability. This action represents a full grant of benefits sought with respect to this issue.  Additionally, the record does not reflect that the Veteran has expressed disagreement with either the effective date or initial rating assigned.  The Veteran has the remainder of the one year period following notification of this decision to file a notice a disagreement with this action.  

The issues of entitlement to service connection for hypertension and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran expressing a desire to withdraw the appeal of the denial of service connection for burning feet.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for burning feet have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran indicated in a statement received in May 2012 that he wished to "drop" the issue of entitlement to service connection for burning feet.  He specifically added that he wanted the appeal of the remaining two issues to proceed.  This statement shows the Veteran's express intent to withdraw his appeal of the denial of service connection for burning feet.  In light of this statement the Board concludes that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for burning feet and it is dismissed.


ORDER

The appeal of the denial of service connection for burning feet is dismissed.



REMAND


After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's hypertension and skin cancer claims must be remanded for further evidentiary development.

Hypertension

As to the claim of service connection for hypertension, the Veteran asserts that this disability is proximately due to service-connected PTSD.  The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Crucially however, there is no opinion of record linking the Veteran's current hypertension disability to his service-connected PTSD, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

The Board also notes that the Veteran has service-connected PTSD, and the post-service medical evidence showing him to have hypertension since June 2005.  

For these reasons, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension disability, to include whether it was caused or chronically worsened by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Skin Cancer

As to the claim of service connection for skin cancer, the Veteran asserts that his skin cancer is proximately due to exposure to herbicide during his tour in Vietnam.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
With respect to current disability, it is undisputed that the Veteran has had multiple recurrent malignant neoplasm of the skin on various places on his body during the course of his appeal.  

Further, a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  Thus, exposure to herbicides is presumed under 38 U.S.C.A. § 1116 or 38 C.F.R § 3.307(a)(6)(iii) based on his service in the Republic of Vietnam. 
 
The question becomes whether the Veteran's disability is included as one of the presumptive diseases under 38 C.F.R. § 3.309(e) and if not, whether there is a link between the Veteran's current skin cancer and his exposure to herbicide during his military service on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran has never been afforded a VA skin examination.  As such, there is no medical evidence of record linking the Veteran's skin cancer to the Veteran's in-service herbicide exposure, or ruling out any such connection.  Accordingly, the Board believes that a medical examination assessing the etiology of any diagnosed skin cancer is necessary to adequately decide this claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hypertension and skin cancer that are not already associated with the claims file.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination with the appropriate medical specialist to determine the etiology of his hypertension.  The claims file must be made available to, and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the Veteran's claim folder, and after examination of the Veteran, the examiner should provide opinions with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused or related to his military service?

b.)  Is it as likely as not that the Veteran's hypertension was caused by his service-connected PTSD?

c.)  Is it as likely as not that the Veteran's hypertension was aggravated beyond its normal progression by his service-connected PTSD?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

3.  VBA should also schedule the Veteran for a skin examination.  The examiner should review the Veteran's entire VA claims folder and a copy of this REMAND.  After a thorough examination, the examiner should clarify the Veteran's specific skin disorders, to include malignant neoplasm, and provide an opinion with supporting rationale as to whether it is it as likely as not (i.e. probability of 50 percent of greater) that the Veteran has a skin disability that was caused or aggravated beyond its normal progression by his active duty military service, to include his presumed exposure to herbicides in Vietnam.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


